Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00690-CV

                                     Matthew KUNKEL,
                                          Appellant

                                               v.

                 ACCELERATED INVENTORY MANAGEMENT, LLC,
                                 Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2022CV03570
                          Honorable J. Frank Davis, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against appellant, Matthew Kunkel.

       SIGNED December 7, 2022.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice